OAKES, Senior Circuit Judge,
with whom Chief Judge NEWMAN and Circuit Judges KEARSE, MINER, WALKER, LEVAL, CALABRESI, CABRANES, and PARKER join:
This appeal was reheard in banc to reconsider the constitutionality of two provisions of an injunction issued against abortion clinic protesters. One provision creates fifteen-foot buffer zones around abortion clinic entrances, driveways, vehicles entering clinic driveways, and patients entering or leaving the clinics; two “sidewalk counselors” are allowed in the buffer zones to “counsel” patients as they approach or leave the climes. The second provision requires that if a patient expresses a desire to be left alone, the counselors must “cease and desist” and retreat to outside the buffer zone. The issue arises on an appeal by anti-abortion protesters from an order of the United States District Court for the Western District of New York, Richard J. Arcara, Judge, issuing the injunction. We hold that inclusion of the two provisions in the injunction was proper, as they burden no more speech than necessary to further significant government interests. We therefore vacate the portion of the panel opinion striking down these provisions, and we affirm these two provisions as modified.

Background

Plaintiffs-Appellees Buffalo GYN Women-services, P.C., Erie Medical Center, Paul J. Davis, M.D., Shalom Press, M.D., Barnett Slepian, M.D., Morris Wortman, M.D., Highland Obstetrical Group, and Alexander Women’s Group are health care providers located in Western New York that offer family planning and gynecological services, including abortion services, at their health care facilities. Plaintiff-Appellee Pro-Choice Network of Western New York is a not-for-profit corporation based in Buffalo, New York. Its primary goal is to maintain legal and safe access to family planning and abortion services in the Western New York area.
While the Defendants were comprised of the organizations Project Rescue Western New York, Operation Rescue and Project Life of Rochester, and fifty individuals who oppose abortion and have engaged in demonstrations at or near abortion climes in Western New York, the only Appellants are the individuals Rev. Paul Schenck and Dwight Saunders.
I. The Lawsuit
This case commenced on September 24, 1990, when the Plaintiffs (collectively “Pro-Choice Network”) filed suit against the Defendants (collectively “Project Rescue”) asserting seven causes of action. The first *382alleges that the defendants are engaged in a conspiracy to deprive women seeking abortions of the privileges and immunities of national citizenship and the equal protection of the laws in violation of 42 U.S.C. § 1985(3). The remaining six causes of action assert claims based on New York State law. They are: (1) violation of N.Y. Civil Rights Law § 40-c and N.Y. Executive Law § 296; (2) tortious interference with business; (3) trespass; (4) intentional infliction of emotional harm; (5) tortious harassment; and (6) false imprisonment.
Along with the complaint, Pro-Choice Network filed a motion for a temporary restraining order (TRO) pursuant to Fed.R.Civ.P. 65(b) to enjoin a “blockade” the defendants had announced for September 28, 1990. After a hearing, the district court issued a TRO enjoining defendants from “blockading” the plaintiffs’ medical facilities and from harassing the patients and staff entering or exiting those facilities.1 On September 28,1990, the defendants complied with the TRO by holding a peaceful protest rather than a blockade.
Pro-Choice Network moved to have the TRO converted into a preliminary injunction. With the consent of the parties, the district court ordered that the TRO would remain in effect until the motion for a preliminary injunction was decided. While the motion was pending, Pro-Choice Network filed civil contempt motions against six individual defendants and against Project Rescue, alleging violations of the TRO on six separate occasions (though hearings on only five of these were held prior to the issuance of the preliminary injunction).
II. The District Court Opinion
From March 6, 1991, to April 1, 1991, the district court held a hearing on the preliminary injunction motion. The court also held hearings on the civil contempt motions intermittently from February 6, 1991, through January 30, 1992.
A. Factual Findings
As a result of the evidence taken at those hearings, the district court, in an opinion and order issued February 14, 1992, made extensive findings of fact, as summarized below.
Project Rescue organizes and participates in “rescue” demonstrations at clinics throughout Western New York, including medical facilities associated with Plaintiffs-AppeUees. Through these demonstrations, Project Rescue intends to prevent abortions, dissuade women from seeking abortion services, and impress upon the public the morality of its “pro-life” views. The demonstrations are mostly peaceful in nature, but they often become emotionally charged encounters between demonstrators, patients and patient escorts.
Project Rescue has stipulated that a physical “blockade,” which prevents patients and *383staff from entering or exiting a medical facility, may be enjoined. Thus, only two demonstration methods used by Project Rescue are at issue in this ease: (1) constructive “blockades,” in which demonstrators protest and picket in a loud and disruptive manner outside the medical facilities and harass patients and staff entering and exiting the facilities; and (2) “sidewalk counseling” of patients entering the facilities.
The constructive blockades have the same goal as the physical blockades — preventing utilization of the climes. Instead of physically blocking patient access to the clinics, Project Rescue constructively blockades the clinics by forcing patients and staff to run a gauntlet of harassment and intimidation.
At times, demonstrators yell at patients, patient escorts and medical staff entering and leaving the health care facilities. The demonstrators also crowd around people trying to enter the facilities in an intimidating and obstructing manner, and grab, push and shove the patients, patient escorts and staff.
Pro-Choice Network of Western New York v. Project Rescue Western New York, 799 F.Supp. 1417, 1424 (W.D.N.Y.1992) (Pro-Choice I). This harassment and intimidation causes stress and sometimes even physical injury to the patients and medical staff, and generally disrupts the atmosphere necessary for rendering safe and efficacious health care.
In implementing the constructive blockades, Project Rescue also targets vehicles entering the driveways of the medical facilities:
Demonstrators frequently and routinely congregate in or near the driveway entrances to the facility parking lots in order to impede and obstruct access to the facilities. The presence of numerous demonstrators in the driveway entrances intimidates and impedes the drivers of cars seeking access to the parking lots of the facilities and creates a danger to both the occupants of the cars and the demonstrators themselves. The demonstrators also make loud and disruptive noises and chant persistently.

Id.

These activities, on some occasions, have so intimidated and confused patients approaching the clinics that they have left the areas, causing them to suffer a delay in obtaining medical care. This delay can increase the risks associated with an abortion:
For example, the delay may move the pregnancy from the first trimester to the second trimester during which the risks associated with the procedure increase. Other women who are seeking a post-abortion check-up might delay their appointment or simply cancel it altogether, thereby enhancing the possibility of complications. For some women who elect to undergo an abortion, dime medical personnel prescribe and insert a device known as a pre-abortion laminaria to achieve cervical dilation. In these instances, timely removal of the laminaria is necessary to avoid infection, bleeding and other potentially serious complications. If a woman returning to have the laminaria removed finds that her access to the clinic entrance is blocked or impeded ... the above-mentioned complications may result.
Id. at 1427. In some instances, as when the women come from a distance, they cannot easily reschedule their appointments once they have been deterred by Project Rescue from obtaining an abortion on the scheduled day.
In addition to constructively blockading the medical facilities, Project Rescue engages in a form of advocacy known as “sidewalk counseling.” Demonstrators approach patients entering the clinics, offer them antiabortion literature, and try to convince them not to have an abortion. While Project Rescue contends that this sidewalk counseling is done in a peaceful manner, the demonstrators often become angry and frustrated when patients persist in entering the clinics:
The “counselors” then turn to harassing, badgering, intimidating and yelling at the patients and patient escorts in order to dissuade them from entering. They continue to do so even after the patients signal their desire to be left alone. The “side*384walk counselors” often crowd around patients, invade their personal space and raise their voices to a loud and disturbing level.
Id. at 1425. Many of the sidewalk counselors have been arrested on more than one occasion for harassment, yet persist in harassing and intimidating patients, patient escorts and medical staff.
The patients who have been the target of Project Rescue’s “sidewalk counseling” and other “rescue” efforts usually enter the medical facilities shaken and severely distressed:
Several of the plaintiff health care providers testified that, for most women, the decision to undergo an abortion is already difficult and stressful. Plaintiffs presented uncontradicted testimony that the risks associated with an abortion increase if the patient suffers from additional stress and anxiety. Increased stress and anxiety can cause patients to: (1) have elevated blood pressure; (2) hyperventilate; (3) require sedation; or (4) require special counseling and attention before they are able to obtain health care. Patients may become so agitated that they are unable to he still in the operating room thereby increasing the risks associated with surgery.
Id. at 1427. In addition, the patients are often too agitated to undergo medical procedures, and thus must postpone their appointments — although they may well again encounter the demonstrators upon their return. In such cases, the delay in treatment may increase the risks associated with the medical procedures as discussed above.
Finally, “[l]ocal law enforcement has been unable to respond effectively to plaintiffs’ complaints about ‘pro-life’ demonstrators harassing patients and blocking access to the clinics.” Id. at 1426. The protests occur continually, and the local police do not have the resources to monitor the situation constantly. A number of protesters have been prosecuted under local laws, but have not been deterred from repeatedly engaging in their illegal pattern of activity.
B. The Injunction
Based on these facts, the district court found that Project Rescue’s activities threatened to continue into the future, and unless enjoined would cause clinic patients irreparable harm, including increased medical risks and the denial of constitutionally protected rights. The court found that injunctive relief was required to prevent that harm.
The court also found that Pro-Choice Network had demonstrated a likelihood of success on the merits of its § 1985(3) claim, based both on the right to travel and the right of women to choose to have an abortion. It found as well that, having demonstrated a likelihood of success on its claim under § 1985(3), Pro-Choice Network had, by definition, demonstrated a likelihood of success on its claim under New York Civil Rights Law § 40-c. It also found that Pro-Choice Network had demonstrated a likelihood of success on its state trespass claim. As the court decided that these claims provided sufficient grounds for the injunction, it did not address whether an injunction should issue based on Pro-Choice Network’s other state law claims.
On February 14,1992, the court issued the injunction now at issue in' this appeal. (The injunction is reproduced as an Appendix to this opinion.) Paragraph 1(a) of the injunction enjoins Project Rescue from trespassing on, sitting in, blocking, impeding, or obstructing access to the entrances, including the parking lot entrances and driveways, of any medical facility that performs abortions in the Western District of New York.
Paragraph 1(b) creates fifteen-foot buffer zones around the entrances to those medical facilities, their driveways and driveway and parking lot entrances, and around any person or vehicle seeking access to or leaving the facilities. The provision prohibits Project Rescue from demonstrating within the buffer zones except that two sidewalk counselors may enter, as provided in Paragraph 1(c).
Paragraph 1(c) enjoins Project Rescue from physically abusing, grabbing, touching, pushing, shoving, or crowding any people entering or leaving the medical facilities. It also provides, however, that the demonstrators are free to participate in “sidewalk counseling,” which the section defines as a conversation of a non-threatening nature by not *385more than two people. The section further provides that if a person or group of people does not want to be counseled, or wants to leave or walk away, the counselors must “cease and desist” from counseling, and shall then be governed by the provisions of Paragraph 1(b) that prohibit demonstration within the fifteen-foot zone.
Paragraph 1(d) prohibits Project Rescue from using mechanical loudspeakers or sound amplification devices or making any excessively loud sounds which endanger the health of the patients at the medical facilities. Paragraph 1(e) prohibits Project Rescue from aiding or abetting others in acting in violation of other sections of the injunction. Paragraph 2 provides for penalties of $10,000 and up per day for violations of the injunction.
The district court carefully reviewed the terms of the injunction to ensure that the provisions did not violate Project Rescue’s First Amendment rights. As the court’s decision was issued before the Supreme Court’s recent opinion in Madsen v. Women’s Health Center, Inc., — U.S. -, 114 S.Ct. 2516, 129 L.Ed.2d 593 reh’g denied, — U.S. -, 115 S.Ct. 23, 129 L.Ed.2d 922 (1994), the court applied the then-controlling law on restrictions of time, place, and manner of expression, namely that the restrictions must be (1) content-neutral, (2) narrowly tailored to serve a significant government interest, and (3) leave open ample alternative channels for communication of information. Pro-Choice I, 799 F.Supp. at 1432 (citing Frisby v. Schultz, 487 U.S. 474, 481, 108 S.Ct. 2495, 2500, 101 L.Ed.2d 420 (1988); Clark v. Community for Creative Non-Violence, 468 U.S. 288, 293, 104 S.Ct. 3065, 3069, 82 L.Ed.2d 221 (1984)). The court found that the injunction met all three requirements.
III. The Appeal
Two individual defendants, Paul Schenck and Dwight Saunders, appealed, pursuant to 28 U.S.C. § 1292(a)(1), from the district court’s order issuing the preliminary injunction. While the appeal was pending, the Supreme Court decided Bray v. Alexandria Women’s Health Clinic, 506 U.S. 263, 113 S.Ct. 753, 122 L.Ed.2d 34 (1993). The Court held that a § 1985(3) claim, which requires a showing of some invidious, class-based animus and an interference with rights that are protected against private interference, could not be sustained against anti-abortion activists because an opposition to abortion does not reflect an animus toward women in general, and because anti-abortion activists do not conspire with the goal of interfering with interstate commerce.
Soon after Bray was issued, Project Rescue moved in district court to dismiss the complaint and vacate the injunction. It argued that Pro-Choice Network’s § 1985(3) claim should be dismissed pursuant to Bray, and that, after the federal claim was dismissed, the pendent state claims should be dismissed as well. The appeal from the issuance of the injunction was dismissed by stipulation of the parties, without prejudice to reinstatement by any party within twenty days of the district court’s resolution of Project Rescue’s motion.
Upon consideration of the motion, the district court dismissed the § 1985(3) claim, with leave for Pro-Choice Network to amend its complaint to bring the § 1985(3) claim within the holding of Bray. Pro-Choice Network of Western New York v. Project Rescue Western New York, 828 F.Supp. 1018, 1027 (W.D.N.Y.1993) (Pro-Choice II). The court further held that, even without the § 1985(3) claim, it was “compelled, under notions of judicial economy, convenience, fairness and comity, to continue to exercise jurisdiction over the remaining state-law claims.” Id. Thus, the court denied Project Rescue’s motion to vacate the preliminary injunction.
Project Rescue appealed from the district court’s refusal to vacate the injunction, and the appeal from the issuance of the injunction was reinstated. A panel of this court heard these consolidated appeals on March 24, 1994, and on September 6, 1994, a divided panel issued an opinion affirming the district court’s denial of the motion to vacate and upholding all parts of the injunction with the exception of the fifteen-foot buffer zone and the “cease and desist” provision. Judge Oakes dissented from the portion of the opinion striking down the two provisions. Pro-Choice Network of Western New York v. *386Project Rescue Western New York, 67 F.3d 359 (2d Cir.1994) (Pro-Choice).2
Appellees petitioned this court for a rehearing in banc. On December 27, 1994, we ordered a rehearing “limited to the issues of whether the District Court erred in including in the injunction the provision concerning a fifteen-foot buffer zone and the ‘cease and desist’ provision.” Pro-Choice, No. 92-7302 (2d Cir. December 27, 1994).

Discussion

The sole issues before us on in banc rehearing are whether the district court erred in including in the injunction (1) the 15-foot buffer zone provision and (2) the “cease and desist” provision. In considering these questions, we do not consider whether these provisions continue to be supportable under Pro-Choice Network’s remaining state law claims following the dismissal of its section 1985(3) claim; as the Pro-Choice panel found, slip op. at 6992-94, — F.3d at - -, the district court has not yet had occasion to consider these issues. The issue before us, rather, is solely whether the two contested provisions impermissibly infringe Project Rescue’s First Amendment right to freedom of speech.3
The threshold issue is whether the injunction, taken as a whole, is content-based and accordingly subject to strict scrutiny, or content-neutral — that is, justified “without reference to the content of the regulated speech,” Madsen, — U.S. at -, 114 S.Ct. at 2523 (quoting Ward v. Rock Against Racism, 491 U.S. 781, 791, 109 S.Ct. 2746, 2753, 105 L.Ed.2d 661 reh’g denied, 492 U.S. 937, 110 S.Ct. 23,106 L.Ed.2d 636 (1989)); R.A.V. v. City of St. Paul, 505 U.S. 377, -, -, 112 S.Ct. 2538, 2542, 2544, 120 L.Ed.2d 305 (1992) — and thus subject to less rigorous examination. In light of the Supreme Court’s recent opinion in Madsen, examining a similar injunction and finding it content-neutral, it is clear that the injunction as a whole is not content-based. In Madsen, the Court concluded that the fact that an injunction “restricts only the speech of antiabortion protestors” does not mean that it is content-directed:
That petitioners all share the same viewpoint regarding abortion does not in itself demonstrate that some invidious content- or viewpoint-based purpose motivated the issuance of the order. It suggests only that those in the group whose conduct violated the court’s order happen to share the same opinion regarding abortions being performed at the clinic.
Madsen, — U.S. at -, 114 S.Ct. at 2523-24. In the instant case, as in Madsen, the injunction’s purpose is both content- and viewpoint-neutral: the court imposed restrictions on the demonstrators not to suppress their anti-abortion message but “incidental to their antiabortion message because they repeatedly violated the court’s original order.” Id. at -, 114 S.Ct. at 2524. The injunction was imposed on Project Rescue to prevent the irreparable harm that prospective patients would suffer if Project Rescue’s “rescue” activities continued to impede access to abortion services. Pro-Choice I, 799 F.Supp. at 1428.
Since the injunction’s purpose is content-neutral, we apply the test set out in Madsen to the contested provisions: whether they “burden no more speech than necessary to serve a significant government interest.” — U.S. at -, 114 S.Ct. at 2525. As the Court explained, this test, while not amounting to the strict scrutiny that we have applied to content-based restrictions of speech, is more rigorous than the test that has traditionally been applied to content-neutral regulations of the time, place, and manner of expression. See, e.g., Rock Against Racism, 491 U.S. at 791, 109 S.Ct. at 2753 (determining whether the regulations were “narrowly tailored to serve a significant gov*387ernmental interest”) (quoting Clark v. Community for Creative Non-Violence, 468 U.S. 288, 298, 104 S.Ct. 3065, 3069, 82 L.Ed.2d 221 (1984)). We apply more rigorous scrutiny to an injunction which restricts expression than to legislation which does so, the Court reasoned, because “[injunctions ... carry greater risks of censorship and discriminatoly application than do general ordinances.” — U.S. at -, 114 S.Ct. at 2524.
In applying the Madsen test, we first examine whether the government interests identified by the district court are significant. The district court identified three interests served by the injunction, which closely parallel the three interests identified by the Court in Madsen. First, it noted, the government “has a legitimate interest in seeing to it that an abortion, like any other medical procedure, is performed under circumstances that insure maximum safety for the patient.” Pro-Choice I, 799 F.Supp. at 1433 (quoting Roe v. Wade, 410 U.S. 113, 150, 93 S.Ct. 705, 725, 35 L.Ed.2d 147 (1973)); see also Madsen, — U.S. at -, 114 S.Ct. at 2526 (finding significant the government’s interest in protecting the psychological and physical well-being of abortion patients). Second, the injunction “effectuates the significant governmental interest of public safety” in that it prohibits defendants from blocking traffic entering and leaving the clinics and from pushing or crowding persons as they enter or leave. Pro-Choice I, 799 F.Supp. at 1433; accord Madsen, — U.S. at -, 114 S.Ct. at 2526. Finally, by protecting plaintiffs’ rights to travel and to have an abortion, the injunction “serves the significant governmental interest of ensuring ‘that the constitutional rights of one group are not sacrificed in the interest of the constitutional rights of another.’ ” Pro-Choice I, 799 F.Supp. at 1433 (quoting New York State NOW v. Terry, 886 F.2d 1339, 1364 (2d Cir.1989)); accord Madsen, — U.S. at -, 114 S.Ct. at 2526 (protecting “a woman’s freedom to seek lawful medical or counseling services”). We agree, as the Supreme Court did in Madsen, — U.S. at -, 114 S.Ct. at 2526, that these governmental interests — medical safety, public safety, and access to abortions — are entirely sufficient to justify an appropriately tailored injunction to protect them. Accordingly, we turn to each of the contested provisions of the injunction “to see if it burdens more speech than necessary to accomplish its goal.” Id.
I. The Buffer Zone
Paragraph 1(b) of the preliminary injunction (the “buffer zone provision”) establishes a fifteen-foot buffer zone around the entrances to all facilities in the Western District of New York at which abortions are performed. The provision enjoins defendants, as well as their agents and representatives “and all other persons ... acting in their behalf or in concert with them,” from
demonstrating within fifteen feet from either side or edge of, or in front of, doorways or doorway entrances, parking lot entrances, driveways and driveway entrances of such facilities, or within fifteen feet of any person or vehicle seeking access to or leaving such facilities, except that the form of demonstrating known as sidewalk counseling by no more than two persons ... shall be allowed[.]
“Sidewalk counseling,” as described in paragraph 1(c), consists of “a conversation of a non-threatening nature by not more than two people with each person or group of persons they are seeking to counsel.”
In short, this provision establishes what might be deemed a permeable buffer zone with a “floating” fifteen foot radius: demonstrators must remain at least fifteen feet away from each entrance to an abortion facility, the entrance to its parking area and its driveways, and from women, doctors, and other staff at the facility seeking access to or leaving the facility, with the exception that two “counselors” are allowed to enter the buffer zone to engage in “non-threatening conversation” with each person or group of persons approaching or leaving the facility.
Project Rescue contends that the buffer zone provision fails the Madsen test in that it “burdens more speech than necessary” to accomplish its purposes. In particular, it contends, the buffer zone is not necessary to effectuate the goal of securing unfettered access to the clinics because paragraph 1(a) of the injunction, which prohibits Project *388Rescue from impeding or obstructing access to the clinics, already accomplishes that task.
In evaluating whether the fifteen-foot buffer zone is more burdensome than necessary, we note that the Supreme Court in Madsen found a thirty-six-foot buffer zone necessary to protect the government interests enumerated in that case. — U.S. at -, 114 S.Ct. at 2527. The thirty-six-foot buffer zone in Madsen was in some ways broader and in some ways narrower than the zone in this ease. The Madsen zone was narrower in that, while it extended thirty-six feet from clinic entrances, it did not, as in this case, “float” so as to protect persons approaching or leaving the clinic. On the other hand, the Madsen zone was broader than the zone before us in two significant ways. First, it extended a more substantial distance — thirty-six feet from the clinic entrances. Second, within that thirty-six-foot zone, the ban it imposed on speech was absolute: it admitted no “sidewalk counselors” or any other form of advocacy within the zone.
The Madsen trial court imposed its arguably more restrictive buffer zone on the basis of a record comparable to that considered by the district court in this case. Compare Madsen, — U.S. at -, 114 S.Ct. at 2521-22, with Pro-Choice I, 799 F.Supp. at 1423-27. As in this case, the Madsen trial court found that the protesters picketed and demonstrated in a way that impeded and blocked public access to the clinics. Also as in this case, it “found that as vehicles heading toward the clinic slowed to allow the protesters to move out of the way, ‘sidewalk counselors’ would approach and attempt to give the vehicle’s occupants antiabortion literature.” Madsen, — U.S. at -, 114 S.Ct. at 2521. The Madsen court also found that, as in this case, the protests “took their toll on the clime’s patients.” Id A clinic doctor testified — -just as doctors did in this ease — that the anxiety suffered by patients after having to “run such a gauntlet” to enter the clinics increased the risks associated with the abortion procedures. Id. Finally, as with the TRO in this case, the trial court found that despite an initial injunction, protesters continued to impede access to the clinics. Id.
We are not convinced by the dissent’s recitation of distinctions between the record in the instant case and in Madsen. See dissent at 400-401, 403 (noting that this case, unlike Madsen, “does not ... involve a full-fledged ‘blockade,’ ” that the pickets were “peaceful” and for the most part complied with the TRO, and that “the bulk of the testimony given at the preliminary injunction hearing pertained to events taking place prior to the district court’s granting of the TRO”).
First, it is uncontested that this case was filed in response to Project Rescue’s announcement that it would conduct a blockade on September 28, 1990; the blockade failed to take place only because the district court issued its TRO enjoining the blockade on the day before it was scheduled to occur. Second, although the district court did note that the “rescue” demonstrations “are usually peaceful in nature,” 799 F.Supp. at 1423, it also described at great length the “emotionally charged encounters” that ensue as demonstrators “yell at patients” and “crowd around people trying to enter the facilities in an intimidating and obstructing manner, and grab, push and shove the patients, patient escorts and staff,” id. at 1423-24; and see supra, at 401-403 (describing demonstrators’ harassment and intimidation of patients and the harmful effect of this behavior).
Finally, we find unpersuasive the dissent’s reminder that Project Rescue demonstrators generally complied with the TRO (with some notable exceptions), and that, in issuing the preliminary injunction, the district court thus relied to a large degree on obstructionist activities which had ceased after the TRO was in place. It goes without saying, of course, that district courts routinely issue preliminary injunctions on the basis of activities which, following a TRO, have already ceased. See, e.g., ICN Pharmaceuticals, Inc. v. Khan, 2 F.3d 484, 486-88 (2d Cir.1993). It is also self-evident that the terms of a preliminary injunction need not be confined to those of an earlier TRO, if the evidentiary hearing — whether concerning pre- or post-TRO activity — makes clear that broader protections are warranted; a TRO is a provisional remedy imposed to maintain the *389status quo until a full review of the facts and legal arguments is available, see Warner Bros., Inc. v. Dae Rim Trading, Inc., 877 F.2d 1120, 1124-25 (2d Cir.1989). Lastly, nothing in Madsen states, or even implies, that a TRO must fail before a broader injunction may be imposed; the Madsen Court simply noted that the failure of an initial injunction to accomplish its purpose is one factor which “may be taken into consideration” in evaluating the constitutionality of a subsequent, broader order. — U.S. at -, 114 S.Ct. at 2527.
In this case, the district court found the buffer zones necessary to effectuate both the goal of ensuring access to the clinics as well as the goal of ensuring the safe performance of abortions. Project Rescue’s argument that the buffer zones are not “necessary” because Paragraph 1(a) is sufficient to prevent obstruction of clinic entrances ignores the fact that the zones also further the significant government interest of ensuring medical safety, an interest recognized by the Madsen Court. — U.S. at -, 114 S.Ct. at 2526. The district court explained:
In crafting the injunction, the Court has been guided by the paramount need to maintain an atmosphere conducive to the health care functions of plaintiffs’ facilities. As the Supreme Court has advised, in evaluating the need for and legitimacy of restrictions on expressive activity, courts must keep in mind the normal functions of the location in question and whether the nature of the demonstration activity is conducive to or disruptive of normal activities. Here, in the context of health care facilities treating women who are already undergoing the stress normally associated with having an abortion, there is an attendant need for a calm, quiet, stress-free atmosphere. Defendants’ noisy, disruptive, invasive, threatening and intimidating activities are clearly inappropriate in such a setting. The significant governmental interest inherent in providing safe medical care to the public justifies certain carefully drawn restrictions on defendants’ expressive activities.
Pro-Choice I, 799 F.Supp. at 1433-34 (citation omitted).
We find the district court’s reasoning persuasive. In light of the extensive record documenting Project Rescue’s harassment and intimidation of patients, and documenting the effects produced by such harassment, see id. at 1427, we cannot find the fifteen-foot buffer zone broader than necessary to protect patients’ health and well-being. The buffer zones are quite specifically tailored to effectuate the goals of the injunction. The protesters are prohibited from demonstrating en masse only within a very short radius — fifteen feet — of clinic entrances, parking lot entrances, driveways, and persons or vehicles “seeking access to or leaving” the clinics.4 Project Rescue can still picket, carry signs, pray, sing or chant in full view of people going into the clinic or just passing by. Within the fifteen-foot buffer, “sidewalk counselors” can engage in individualized, face-to-face communication with persons entering the climes in an effort to persuade such persons, on a personal level, that abortion is wrong. This provision ensures that the injunction does not hamper Project Rescue’s message, only its intimidating method of demonstration.
Project Rescue contends nevertheless that, even if we find that concerns for medical safety justify a buffer zone around patients approaching the climes, these concerns do not justify the injunction’s broad protection of patients “seeking access to or leaving” the clinics. We disagree. We are not convinced that persons leaving a clinic are any less in need of a buffer zone than those approaching a clinic. A person leaving a clinic may just have received an abortion and may consequently be in a medically vulnerable state. Alternatively, she may have visited the clinic for a preliminary appointment prior to scheduling an abortion, and the prospect of “running the gauntlet” again may deter her from *390returning. As the district court found, delay — whether of the abortion itself or of a post-abortion check-up — can substantially increase the risks associated with an abortion. See id.
In sum, we find the buffer zones fully justified by the record before us. As the Supreme Court has noted, “some deference must be given to the [trial] court’s familiarity with the facts and the background of the dispute between the parties even under our heightened review.” Madsen, — U.S. at -, 114 S.Ct. at 2527. Although the district court issued the injunction without benefit of the Supreme Court’s analysis in Mad-sen, we are fully able to apply the Madsen standard to the record below. We conclude that the fifteen-foot buffer zones burden no more speech than necessary to accomplish the governmental interests at stake in this case.
II. The “Cease and Desist” Provision
We next examine whether the “cease and desist” provision “burden[s] no more speech than necessary to serve a significant government interest,” Madsen, — U.S. at -, 114 S.Ct. at 2525. This provision confers on women seeking access to abortion facilities the right to refuse counseling at an intimate range within the buffer zone:
[N]o one is required to accept or listen to sidewalk counseling, and ... if anyone or any group of persons who is sought to be counseled wants to not have counseling, wants to leave, or walk away, they shall have the absolute right to do that, and in such event all persons seeking to counsel that person or group of persons shall cease and desist from such counseling, and shall thereafter be governed by the provisions of paragraph (b) pertaining to not demonstrating within fifteen feet of persons seeking access to or leaving a facility.
Preliminary Injunction ¶ 1(c).
As with the buffer zone provision, we begin with Madsen. Project Rescue contends that we should strike down this provision because the Madsen Court struck down a similar provision which, although more restrictive, “operated identically in principle and effect.” Appellants’ Br. at 24. As discussed below, we do not find Madsen dispositive of this issue.
The Madsen Court struck down a provision which ordered demonstrators not to approach any person within 300 feet of the clinic who is seeking the clime’s services “unless such person indicates a desire to communicate.” Madsen, — U.S. at -, 114 S.Ct. at 2529 (internal quotes omitted). The Court disposed of this provision in summary fashion, finding that, absent evidence of threats of violence, the provision violated the general maxim that “in public debate our own citizens must tolerate insulting, and even outrageous, speech in order to provide adequate breathing space to the freedoms protected by the First Amendment.” Id. (quoting Boos v. Barry, 485 U.S. 312, 322, 108 S.Ct. 1157, 1164, 99 L.Ed.2d 333 (1988)) (internal quotes omitted). The Court concluded:
[I]t is difficult, indeed, to justify a prohibition on all uninvited approaches of persons seeking the services of the clinic, regardless of how peaceful the contact may be, without burdening more speech than necessary to prevent intimidation and to ensure access to the clinic.
Id. (emphasis in original).
The categorical “no-uninvited-approach” order of the Madsen trial court is significantly different from the “cease and desist” provision before us. That order gave no opportunity to anti-abortion counselors to proffer their advice at an intimate range unless the counselees “indicate[d] a desire to communicate by approaching or by inquiring of the [counselors].” Madsen, — U.S. at -, 114 S.Ct. at 2522. They were obliged to remain on the opposite side of the street. Id. at -, 114 S.Ct. at 2526. Even a woman who was willing to receive such counseling could not receive it unless she affirmatively sought it out. This order, in contrast, permits two counselors, acting in a non-threatening manner, to approach for counseling unless the recipient affirmatively refuses to receive such counseling at an intimate range. Thus the “cease and desist” provision is far more solicitous of the demonstrators’ interest in approaching their target audience face-to-face and delivering their message. They may *391approach without being invited and need not retreat unless expressly rejected by a eoun-selee, and then only to a distance of fifteen feet.
Project Rescue contends that the “cease and desist” requirement is impermissibly vague or overbroad in several respects. First, Project Rescue notes, the injunction fails to spell out expressly what kind of indication or behavior by prospective “counse-lees” triggers the requirement that a “counselor” “cease and desist.” Paragraph 1(c) states that “if anyone ... wants to not have counseling, wants to leave, or walk away, they shall have the absolute right to do that, and in such event all persons seeking to counsel that person or group of persons shall cease and desist from such counseling.” As Project Rescue notes, the meaning of “in such event” is less than entirely clear: while the reference to a person’s “leav[ingj” or “walk[ing] away” is unproblematic, it appears that the “cease and desist” requirement is also triggered by the person’s “wantfing] to not have counseling” and “do[ing] that” — a construction that, Project Rescue contends, fails to put “counselors” on proper notice as to when they must leave the buffer zone.
Any vagueness in the provision, however, has already been remedied by the district court. In its February 14, 1992 opinion, the court decided that the “cease and desist” provision will only be enforced if the targeted person or group “indicates, either verbally or non-verbally, that they do not wish to be counseled-” Pro-Choice I, 799 F.Supp. at 1434. This interpretation, we think, accords a common sense meaning to the provision and makes clear at what point counseling must cease. Accordingly, we direct the district court on remand to so modify the language of the injunction.
Project Rescue contends, secondly, that the meaning of “cease and desist from such counseling” is unclear. The provision, it contends, may be interpreted to require a rebuffed “counselor” to stop communicating entirely with the woman who has rebuffed the “counselor’s” message — a requirement that, it contends, would constitute an unnecessarily broad restriction of defendants’ expressive activities. We do not read the provision as Project Rescue urges. “Such counseling,” the injunction makes clear, refers to the practice of “sidewalk counseling” described in the preceding sentence: namely, the right of one or two demonstrators to enter the fifteen-foot buffer zone around a prospective patient in order to engage her in “conversation of a non-threatening nature.” To “cease and desist from such counseling,” accordingly, means to back off from a prospective “counseling” target so that that person is accorded the full protection of the fifteen-foot buffer zone. Once outside this zone, the “counselor,” as we see it, may continue advocating his or her beliefs to the woman who has refused them, albeit now from a distance of fifteen feet. The “counselor” remains free as well, of course, to approach anyone else to attempt to “counsel” them, or to hand out leaflets to passersby, or to demonstrate as she sees fit within the bounds of the injunction.5
Thus interpreted, the provision that the parties have dubbed “cease and desist” may more accurately be deemed the “walk away” provision. The purpose of this provision is not, as Project Rescue asserts, to suppress speech because of the anxiety its content produces in its audience, see Boos v. Barry, 485 U.S. 312, 322, 108 S.Ct. 1157, 1164, 99 L.Ed.2d 333 (1988), but rather to provide a vulnerable group of medical patients with some relief from the duress caused by unwel*392come physical proximity to an extremely vocal group of demonstrators. Cf. International Soc’y for Krishna Consciousness v. Lee, 505 U.S. 672, -, 112 S.Ct. 2701, 2708, 120 L.Ed.2d 541 (1992) (applying “reasonableness” standard appropriate to government limitations of speech in nonpublic fora). This purpose is content-neutral, as it is the demonstrators’ physical proximity which is regulated rather than their message.
The district court clearly found that, absent this provision, women seeking access to the clinics were “captive” to Project Rescue’s invasive conduct and unable to “walk away”:
Defendants surround the facilities and force women seeking access to them to run a gauntlet of demonstrators, picketers and “sidewalk counselors.” The evidence adduced at the hearings clearly shows that, even when women seeking access to the clinics signal their desire to be left alone, defendants continue to follow right alongside them and persist in communicating their message. It is obvious, therefore, that women seeking access to plaintiffs’ facilities cannot, as a practical matter, escape defendants’ message. Defendants’ aggressive conduct makes it impossible for women entering the clinics simply to avert their eyes or cover their ears in order to avoid receiving defendants’ message. The only choice women have if they want to avoid the message is to forego their constitutional right to have an abortion. Thus, women entering plaintiffs’ clinics are a “captive audience” for defendants’ message and the “cease and desist” provision of the injunction is warranted.
Pro-Choice I, 799 F.Supp. at 1436.
The courts have recognized the rights of “captive audiences” to be free not only of unwanted speech occurring outside traditional public fora, see Krishna Consciousness, 505 U.S. at -, 112 S.Ct. at 2708-09 (upholding ban on disruptive solicitation of funds in public airport); Young v. New York City Transit Auth., 903 F.2d 146, 158 (2d Cir.) (upholding ban on subway panhandling out of concern that public transportation be “reasonably safe, propitious and benign”), cert. denied, 498 U.S. 984, 111 S.Ct. 516, 112 L.Ed.2d 528 (1990); see also Lehman v. City of Shaker Heights, 418 U.S. 298, 303, 94 S.Ct. 2714, 2717, 41 L.Ed.2d 770 (1974) (plurality opinion) (upholding ban on political advertising on public transportation), but even in traditional fora, in which First Amendment rights are at their zenith, when circumstances indicate a heightened need to protect the right of the listener to be left alone, the courts have done so. See Frisby v. Schultz, 487 U.S. 474, 108 S.Ct. 2495, 101 L.Ed.2d 420 (1988) (upholding ban on residential sidewalk picketing given government interest in protecting captive listener’s right to privacy in his home). In Madsen, the Court acknowledged that an abortion clinic, with the medical risks attendant thereto, presents such circumstances. “[W]hile targeted picketing of the home threatens the psychological well-being of the ‘captive’ resident,” the Court noted, “targeted picketing of a hospital or clinic threatens not only the psychological, but the physical well-being of the patient held ‘captive’ by medical circumstance.” — U.S. at -, 114 S.Ct. at 2526.
The “cease and desist” provision, the district court found, was necessary to protect not only the right of access to abortions but, in effect, the “physical well-being” of women seeking such access and held “‘captive’ by medical circumstance.” On the record before us, we cannot conclude that this finding was erroneous. As a panel of this court has noted in upholding a similar injunction restraining a clinic “rescue” operation, “[i]nso-far as appellants’ rights of free speech were exercised in close proximity to individual women entering or leaving the clinics so as to tortiously assault or harass them, appellants’ rights ended where those women’s rights began.” New York State NOW v. Terry, 886 F.2d 1339, 1343 (2d Cir.1989).6 We agree, *393and we conclude that the “cease and desist” provision passes the Madsen test in that it “burden[s] [no] more speech than necessary to accomplish its goal.”

Conclusion

For the reasons set forth above, we conclude that both the buffer zone provision and the “cease and desist” provision are constitutional. Accordingly, we vacate the portion of the panel opinion striking down these provisions, and we affirm these provisions as modified. The remainder of the district court’s order, which is not before this in banc court, remains affirmed by the panel’s opinion.
APPENDIX
PRELIMINARY INJUNCTION
Upon consideration of the evidence introduced at a hearing held on plaintiffs’ motion for a preliminary injunction, and at hearings on plaintiffs’ motions to find defendants Nancy Walker, Bonnie Behn, Carla Rainero, Rev. Paul Schenck, Rev. Robert Schenck and Project Rescue in civil contempt for violations of this Court’s Temporary Restraining Order, and upon consideration of the complaint and supporting documents, and upon consideration of defendants’ stipulations pertaining to the entry of a preliminary injunction against certain conduct and to the binding nature of any preliminary injunction on all named individual and organizational defendants, it is hereby
ORDERED that defendants, the officers, directors, agents, and representatives of defendants, and all other persons whomsoever, known or unknown, acting in their behalf or in concert with them, and receiving actual or constructive notice of this Order, are:
1. Enjoined and restrained in any manner or by any means from:
(a)trespassing on, sitting in, blocking, impeding, or obstructing access to, ingress into or egress from any facility, including, but not limited to, the parking lots, parking lot entrances, driveways, and driveway entrances, at which abortions are performed in the Western District of New York;
(b) demonstrating within fifteen feet from either side or edge of, or in front of, doorways or doorway entrances, parking lot entrances, driveways and driveway entrances of such facilities, or within fifteen feet of any person or vehicle seeking access to or leaving such facilities, except that the form of demonstrating known as sidewalk counseling by no more than two persons as specified in paragraph (c) shall be allowed;
(c) physically abusing, grabbing, touching, pushing, shoving, or crowding persons entering or leaving, working at or using any services at any facility at which abortions are performed; provided, however, that sidewalk counseling consisting of a conversation of a non-threatening nature by not more than two people with each person or group of persons they are seeking to counsel shall not be prohibited. Also provided that no one is required to accept or listen to sidewalk counseling, and that if anyone or any group of persons who is sought to be counseled wants to not have counseling, wants to leave, or walk away, they shall have the absolute right to do that, and in such event all persons seeking to counsel that person or group of persons shall cease and desist from such counseling, and shall thereafter be governed by the provisions of paragraph (b) pertaining to not demonstrating within fifteen feet of persons seeking access to or leaving a facility. In addition, it is further provided that this right to sidewalk counseling as defined herein shall not limit the right of the Police Department to maintain public order or such reasonably necessary rules and regulations as they decide are necessary at each particular demonstration site;
(d) using any mechanical loudspeaker or sound amplification device or making any excessively loud sound which injures, disturbs, or endangers the health or safety of any patient or employee of a health care *394facility at which abortions are performed, nor shall any person make such sounds which interfere with the rights of anyone not in violation of this Order;
(e) attempting, or inducing, directing, aiding, or abetting in any manner, others to take any of the actions described in paragraphs (a) through (d) above; and it is further
ORDERED that nothing in this Order shall be construed to limit defendants and those acting in concert with them from exercising their legitimate First Amendment rights; and it is further
ORDERED that the defendant organizations and their officers and agents, and all individual defendants and those acting in concert with them, shall make a good faith effort to instruct all organizations and individuals they believe to be planning to participate in any of the activities enumerated above not to engage or participate in the activities enjoined in paragraphs (a) through (e) above;
2. IT IS FURTHER ORDERED that the failure to comply with this Order by any defendant or anyone acting in their behalf or in concert with them shall be subject to civil damages of $10,000 per day for the first violation of this Order and/or may subject them to criminal contempt proceedings; and it is further
ORDERED that each successive violation of this Order shall subject the eontemnor to a civil contempt fine double that of the previous fine and/or criminal contempt proceedings; and it is further
ORDERED that any amounts collected thereunder shall be paid to the Plaintiff health care facility at which the violation occurred, or to the Registry of the Court if the targeted health care facility is not a Plaintiff; and it is further
ORDERED that each eontemnor shall be jointly and severally liable for all attorney’s fees and related costs incurred by plaintiffs in relation to the enforcement of this Order.
3. Violations of this Order shall be enforced by appropriate motion.
4. IT IS FURTHER ORDERED that the United States Marshal for the Western District of New York shall read this Order as set forth above in Paragraphs 1 and 2 in their entirety at the site of a demonstration or protest at a facility at which abortions are performed in the Western District of New York. Plaintiffs’ counsel shall be responsible for notifying the Marshal in a timely manner of the location of such demonstration or protest activity.
5. It is the Court’s intention that nothing contained in this Order shall supersede or diminish the obligation of local and state law enforcement authorities to fulfill their duties and responsibilities in enforcing state laws and local ordinances.
6. This Order shall remain in full force and effect until modified by further Order, or until final resolution by this Court of the claims for permanent injunctive relief in the above captioned matter.
It is so ordered.

. The TRO stated in pertinent part:
ORDERED that Defendants ... are:
1. Temporarily enjoined and restrained in any manner or by any means from:
(a) trespassing on, sitting in, blocking, impeding or obstructing access to, ingress into or egress from any facility at which abortions are performed in the Western District of New York, including demonstrating within 15 feet of any person seeking access to or leaving such facilities, except that sidewalk counseling by no more than two persons as specified in paragraph (b) shall be allowed;
(b) physically abusing or tortiously harassing persons entering or leaving, working at or using any services at any facility at which abortions are performed; Provided, however, that sidewalk counseling, consisting of a conversation of a nonthreatening nature by not more than two people with each person they are seeking to counsel shall not be prohibited. Also provided that no one is required to accept or listen to sidewalk counseling and that if anyone who wants to, or who is sought to be counseled who wants to not have counseling, wants to leave, or walk away, they shall have the absolute right to do that, and in such event the persons seeking to counsel that person shall cease and desist from such counseling of that person.
(c) making any excessively loud sound which disturbs, injures, or endangers the health or safety of any patient or employee of a health care facility where abortions are performed in the Western District of New York, nor shall any person make such sounds which interferes [sic] with the rights of anyone not in violation of this Order;
(d) attempting, or inducing, encouraging, directing, aiding, or abetting in any manner, others to take any of the actions described in paragraphs (a), (b) and (c) above.


. This opinion appeared in the advance sheet at 34 F.3d 130-147, but was withdrawn from the bound volume pending a rehearing in banc poll.


. The issues we address in this rehearing arise solely from the appeal of the district court's Pro-Choice I decision. Thus, we consider only the facts that were before the district court at that time and do not consider the evidence that was before the court in Pro-Choice II regarding the "Spring of Life” protests which took place after the injunction was issued.


. We do not address the issue, raised by Project Rescue at oral argument, of how far from a clinic a floating buffer zone may reach to protect a person “seeking access to or leaving” the clinic. This is exactly the type of issue that is best left to case-by-case adjudication by the district court. We are confident that the district court will apply a reasonable geographic scope to the phrase "seeking access to or leaving.”


. In thus interpreting the "cease and desist" provision, we do not decide all the issues raised by Project Rescue. We do not decide, for one, whether a “counselor” could be forbidden from coming within 15 feet of a person who has rebuffed his or her advances, in order to “counsel” another person who has not rebuffed the "counselor.” Appellees conceded at oral argument that the injunction as written does not bar this. See tr. of oral argument, at 21-22. Nothing in the record suggests that such a scenario has occurred. If the issue arises, it may, of course, be addressed by the district court.
Also addressable by the district court, on appropriate application, is Project Rescue's contention that its "counselors" cannot be heard because the patient escorts drown out their message. Project Rescue may, of course, apply to the district court for a modification of the injunction on the basis of this or any other circumstances which arise.


. The injunction that this court upheld in Terry was similar in some, but by no means all, respects to the Pro-Choice injunction. See Terry, 886 F.2d at 1345 n. 1. For instance, it contained provisions similar to those in paragraphs 1(a) and 1(c) of the Pro-Choice injunction, restraining Operation Rescue from blocking access to clinics or harassing women as they entered, and allowing "sidewalk counseling.” It did not, however, create a buffer zone, and its "walk away" provision lacked the "cease and desist” language of the Pro-Choice injunction as well as the require*393ment that rebuffed “counselors” retreat to a distance of fifteen feet from their failed targets. See id.